Citation Nr: 1718955	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastritis, gastric polyp, duodenal ulcer, hiatal hernia, and gastroesophageal reflux disease (GERD), and as secondary to service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia and/or sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986 and subsequent service with the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in November 2012 at a videoconference hearing.  A transcript is of record.

Although the issue certified to the Board was for chronic gastritis, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

In April 2016, the Board remanded the matter for further development.  That development has been completed to the extent possible.  The matter is again before the Board for further appellate review.


FINDING OF FACT

The Veteran does not have a gastrointestinal disorder etiologically related to service, nor was it caused or aggravated by his service-connected acne keloidalis nuchae (with associated headaches, anxiety, and dysthymia) or sinusitis.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disorder, to include gastritis, gastric polyp, duodenal ulcer, hiatal hernia, and gastroesophageal reflux disease (GERD), and as secondary to service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia and/or sinusitis, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310) were initially provided to the Veteran in the 2010 Statement of the Case and were again provided in the 2017 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

After a review of the entire record, the Board has determined that service connection is not warranted for the following reasons.

The VA's duties to notify and assist have been satisfied.  VA's duty to notify was satisfied by a September 2007 letter.  VA's duty to assist was satisfied, as the claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, and lay statements from the Veteran and his representative.  The Veteran was afforded VA examinations in 2012 and 2014.  VA made several attempts to obtain an adequate rationale, including obtaining a thorough medical opinion in February 2017.  The Board finds the 2017 opinion to be adequate because it provides sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Having reviewed the Veteran's hearing transcript, the Board finds that the undersigned VLJ has complied with 38 C.F.R. § 3.103(c)(2) and the principles espoused in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As noted in the Board's prior remand, the 2014 and 2015 opinions were not adequate, so they have not been considered.  Therefore, VA obtained an expert opinion in February 2017.  As the only adequate medical opinion of record addressing the relationship between the Veteran's current gastrointestinal disorder and military service or a service-connected disability, the VA examiner's opinion is highly probative and dispositive in this matter.  The 2017 opinion is exceedingly thorough, reviewing the Veteran's service treatment records and medical history, considering his lay statements, and discussing the medical principles applicable to this case.

Service treatment records indicate the Veteran complained of sharp abdominal cramping twice during service.  In March 1984, he was treated for a gastrointestinal virus.  In August 1984, he was diagnosed with gastrointestinal discomfort.  The examiner opined it was less likely than not that the Veteran's currently diagnosed gastrointestinal disorder was directly related to his complaints of abdominal pain in service because he was treated for an acute, self-limited, and transient viral infection with no subsequent complaints of abdominal pain at separation.  This opinion is based on accurate facts as shown in the service records.

The examiner then went on to address secondary service connection.  The examiner wrote a detailed report.  First, as to a relationship between the skin condition itself and the gastrointestinal disorders, she explained the etiology of acne keloidalis nuchae and which bodily systems it affects as compared to gastrointestinal conditions.  She found that since the gastrointestinal condition is "anatomically and pathophysiologically independent from and separated from" the skin condition, it is less likely than not that the Veteran's claimed gastrointestinal disease, to include gastritis, gastric polyp, duodenal ulcer, hiatal hernia, and gastroesophageal reflux disease (GERD), relates to and/or aggravated by his service-connected acne keloidalis nuchae.  Second, as to a relationship between the secondary conditions of acne keloidalis nuchae (headaches, anxiety, and dysthymia), she also found that the gastrointestinal condition was less likely than not caused or aggravated by these secondary conditions because "there is a lack of an anatomical, etiological and pathophysiologically-based, clinical evidence and/or studies related to a nexus between gastrointestinal disorder."  She noted that a review of current gastrointestinal, internal medicine and dermatologic literature noted lack of sufficient objective, medically-based, clinical evidence to support a nexus between secondary complications of acne keloidalis nuchae, to include headaches, anxiety and dysthymia, and the onset of gastrointestinal disease symptoms.  Third, she opined it was less likely than not that the Veteran's gastrointestinal disorder was caused or aggravated by his service-connected sinusitis because "the swallowing of nasal drainage results in upper abdominal symptoms that are clinically and pathophysiologically independent of and separate from pathogens and pathogenesis known to cause gastrointestinal disease, to include GERD."  Specifically, current internal medicine and gastrointestinal literature lacks sufficient objective, medically-based, clinical and laboratory evidence to support a nexus between post nasal discharge and/or drainage with pathologic and/or pathophysiological changes that cause systemic gastric lining disorder, malabsorption and/or dysfunction of the systemic gastric organ because the concentration, composite and neutralization of post nasal drainage within the throat is less likely than not pathogenic for the development of gastrointestinal disease.  
As for the Veteran's gastric polyps, she found there was no link between these and sinusitis.  The examiner noted a major risk factor for gastric polyps is smoking, and the Veteran had been a continuous smoker since age 19.  She also noted there was no scientific literature to support a relationship between gastric polyps and the service-connected acne keloidalis nuchae, to include headaches, anxiety and dysthymia.  Finally, the examiner noted that the Veteran's March 2009 ultrasound showed cholesterol crystals and sludge in the gallbladder lumen.  She opined it was at least as likely as not that the Veteran's claimed gastrointestinal disorder was etiologically related to changes within the cholecystic pathway.

Thus, secondary service connection is not warranted.  Again, this is the only adequate medical opinion of record, and it is thorough and well-reasoned and wholly against the claim.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the articles submitted by the Veteran's representative.  However, the Board does not find the cited findings probative as neither addresses the Veteran's specific facts, nor provides medical evidence of a link between the Veteran's gastrointestinal disorder and his service-connected disabilities.  The VA opinion is specific to the facts of the case.

Duodenal ulcers are included in the list of chronic diseases under 38 C.F.R. § 3.309(a) eligible for presumptive service connection consideration.  The evidence fails to establish that the Veteran's duodenal ulcer was diagnosed in service, manifested to a compensable degree within one year of discharge from service, or that he has experienced a chronicity of symptomatology of duodenal ulcers since service.  The VA examiner concluded that the Veteran's file contained no complaints of abdominal pain or cramping within the presumptive period.  Further, the Veteran's March 2009 gastrointestinal barium swallow showed a normal duodenal bulb.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include gastritis, gastric polyp, duodenal ulcer, hiatal hernia, and GERD, and as secondary to service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia and/or sinusitis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


